 LONGSHOREMEN ILA LOCAL 1294 (INTERNATIONAL TERMINAL)479Local1294,International]Longshoremen'sAssocia-tion,AFL-CIOandTheodoreA. Testo,Jr., andInternationalTerminalOperatingCo.,Inc.,Party to the Contract.Case 3-CB-5219May 10, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS ANDMEMBERSCRACRAFT AND DEVANEYOn November 13, 1989, Administrative LawJudge Julius Cohn issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filedan answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.The judge found, and we agree, that the Re-spondent Union did not violate Section 8(b)(1)(A)and (2) of the Act by causing International Termi-nal Operating Co., Inc., the Employer, to removeCharging Party Theodore Testo from the positionof safety man. Testo had served as safety man from1983 until January 2, 1988. He was removed fromthe position after internal union elections in No-vember 1987, in which he unsuccessfully soughtthe Respondent's presidency.The position of safety man is established by con-tract.According to the contract the safety man is,inter alia,empowered to correct unsafe workingconditions and to resolve disputes between the par-ties at the pier level.We agree with the judge thatthe safety man position is equivalent to that of ashop steward, and therefore the Respondent couldlegitimately consider loyalty in determining wheth-er Testo should be removed from the position ofsafety man.See Teamsters Local 282 (General Con-tractors),280NLRB 733 (1986), remanded subnom.Kudla v. NLRB,821 F.2d 95 (2d Cir. 1987)(remanded for determination of whether loyaltystandardwas applied arbitrarily);Shenango, Inc.,237 NLRB 1355 (1978).The General Counsel argues that the Respondentcaused the removal of Testo from the safety manposition for unlawful reasons. The General Counselsubmits that the Respondent was not concernedabout Testo's loyalty and that the Respondent'sloyalty and "team player"argumentwas merely anafter-the-fact argument. The General Counsel fur-ther contends, inter alia, that any application of aloyalty standard by the Respondent was arbitraryand invidious. In making this argument, the Gener-alCounsel points out that the Respondent initiallyoffered the job to John Andolino, the newly elect-ed secretary/treasurer,who had run on the sameopposition slate as Testo. The General Counselargues that the Respondent's loyalty concern mustbe a sham if it was willing to have another memberof the opposition slate serve in the safety man posi-tion.We disagree. In fact, by offering the job to An-dolino (who turned it down), the Respondent dem-onstrated that its decision was not based on thepast expression of dissenting views per se butrather on other loyalty factors rationally related tosuitability for the job. During the campaign, Testohad engaged in a level of personal invective (in-cluding obscene epithets) against James Keleher,the reelected incumbent, that made it highly unlike-ly the two could establish a good working relation-ship. Since any informal safety grievances not re-solved by the safety man would have to be consid-ered in subsequent stages by the Respondent'selected officers, the Respondent acted for legiti-mate reasons, and not arbitrarily, in seeking toensure that the position would be held by someonewho could work amicably with others involved inthe grievance-handling process.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Alfred M Norek, Esq.,for theGeneral Counsel.Dominick Tocci, Esq.,of Albany, New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. This pro-ceeding was tried at Albany, New York, on October 19and 20, 1988. Upon a charge filed by Theodore A. TestoJr. (Testo), on January 22, 1988, and served on January25, 1988, the Regional Director for Region 3 issued acomplaint on March 2, 1988, and an amendment to thecomplaint on June 27, 1988, alleging that Local 1294,InternationalLongshoremen'sAssociation,AFL-CIO(theUnion or Respondent), violated Section 8(b)(1)(A)and (2) of the Act. The complaint alleges that Respond-ent caused International Terminal Operating Co., Inc.(ITO or Company), to discharge Testo from a position,called "Safety Man," because of his internal union activi-ties in opposition to Respondent's leaders, and further be-cause the collective-bargaining agreement unlawfully re-quires that the position of safety man be held by amember of the Union, and for reasons other than his fail-ure to tend periodic dues and initiation fees.298 NLRB No. 64 480DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRespondent filed an answer to the complaint asamended denying the commission of unfair labor prac-tices.All parties were given an opportunity to participate,produce relevant evidence, examine and cross-examinewitnesses, file briefs, and argue orally. Briefs submittedby the General Counsel and Respondent have been care-fully considered.On the entire record, including my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACT1.JURISDICTIONiITO is a Delaware corporationmaintainingan officeand place of business at the Port of Albany, State ofNew York, where it has been engaged in the business ofproviding stevedoring services for the loading and un-loading of ships in interstate and foreign commerce.During the year preceding the issuance of the complaint,ITO derived gross revenues in excess of $1 million ofwhich more than $50,000 was derived from the perform-ance of stevedoring services for companies engaged ininterstateand foreign commerce, includingUnitedBrands Company from which ITO obtained gross reve-nues in excessof $50,000. The complaint alleges, Re-spondent admits, and I fmd that ITO is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATIONRespondent admitsand I fmd thatit is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAugustine Crocco, retired president of Respondentwho held that office for a period of 21 years from 1961through 1981, testified that, in the early 1960's, he andthe Company negotiated a section in the collective-bar-gaining agreementwhich provided for the selection of amember of the Union to "correct any unsafe workingcondition that may be brought to his attention." It isagreed that the holder of this job was and is known asthe "the Safety Man." This proviso as contained in thecurrentcollective-bargainingagreement between theUnion and ITO and which is very relevant to the dispo-sition of this proceeding, reads as follows:The Union shall have the right to select onemember apart from the regular gangs to representthe membership during ship operations. He shall beempowered to correct any unsafe working condi-tion that may be brought to his attention. He shallhandle any dispute between the parties and resolvesuch disputes at the pier level. When such disputescannot be resolved at the pier level, he shall presentthem for arbitration through the Arbitration andGrievance machinery, and see that there is no stop-page of work while such disputes are being arbitrat-ed, except that to continue to work may endangerthe lives of the men, then the dispute shall be imme-diately adjusted by the parties. He shall see that allthe terms of this agreement are faithfully carriedout by both parties. He shall have the right to con-sultwith other officers on the job if any deviationto any condition herein is to be considered.ITO has been engaged for a number of years at thePort of Albany, New York, unloading freight ships thatcome to the Port, mainly banana boats and ships trans-porting Volkswagen vehicles. For this purpose ITO em-ployess longshoremen which are hired during shapeupsat the docks whenever a ship arrives. The longshoremenonly work, of course, when a ship is there for the pur-pose of unloading. However ITO also employs people,members of Respondent Union, in various capacitiessuch as mechanics, on a 40-hour-per-week basis. Thesafety man is also considered a full-time job, even thoughhe only works when ships are in port, since his dutiesrelate solely to safety aboard the ships doing the unload-ing procedures. It is agreed that the safety man is ap-pointed to the job by ITO upon the recommendation ofthe Union, and there is no indication that ITO ever re-fused to select the Union's choice. The first safety man,appointedduring the Crocco regime, wasWilliamMcGahay, who held the job from 1961 until his retire-ment in October 1984. At the time of his appointmentMcGahay was also secretary-treasurer of the Union, aposition he held until 1983.When McGahay retired, James Keleher, then presidentof the Union, assumed the safety man position himselfand held it from October 1984 until March 1985. At thattime, Charging Party Testo, who was secretary-treasurersince 1983, was appointed as the safety man.Testo testified with regard to his duties as safety manthat he started 8 a.m. each day and checked out theworking conditions of the particular ship at a dock withspecific reference to general safety. He would also checkwith the deckmen, but if they or any other members ofthe crew had a problem they would usually go to him,and he would then take it up with the hiring stevedoreof ITO on the waterfront. Most often the two were ableto work it out on-the spot. According to Testo, althoughhe was familiar with the grievance procedure and thetermsof the contract, he never had to pursue further anygrievance. In fact he claimed that he did not have anygrievance handling responsibilities.Wallace Turnwall,vice president and port manager of ITO, in his testimo-ny, condirmed the manner in which the safeyman is ap-pointed, and further stated that he also had discussionconcerningsafetymatterswith the safety man whichhave always been resolved between the two of them.Union policy was generally determined by an Execu-tiveBoard consisting of the four elected officials andthree trustees also elected.B. The FactsThe facts in this proceeding are basicallyuncontro-verted. In November 1987,after nominationsconductedin Octoberan election washeld for officers of the Unionfor a 3-year term commencing January 1988. Testo ran LONGSHOREMENILA LOCAL1294 (INTERNATIONAL TERMINAL)481for president on a slate in opposition to Keleher whoheaded his own slate,and a third candidate, LouisCrocco. The election was a close one with Keleher vic-torious by a vote of 55 to 54 for Testo and 31 forCrocco.It appears that the campaign was hotly contested andindeed vituperative.In this regard a number of unionmembers testified that in the course of individual conver-sationsthey had with Testo, the lattermade remarks andstatements to the effect that Keleher was stupid,an idiot,incompetent,an asshole; thatKeleher had "shit forbrains"; that he lacked adequate knowledge of the laboragreement provisions,and more of the same. On theotherhand,inDecember,after the election,Testo'sbrother,Michael,stated that in response to rumors, hetelephonedKeleher and asked what was going to bedone about his brother. Michael specifically asked whatKeleher was going to do about the safety man job andwhether he was going to run his brother out of it. Ac-cording to Michael, Keleher asked "What would he do?"Michael further remindedKeleher concerningTedTesto's physical condition in that he had a bad backwhich did not permit him to perform longshoreman typeof work. He states that Keleher replied that Testo shouldhave thought about it,and then in response to a furtherinquiry as to whether he intended to "bury" Testo, Ke-leher said"Yes." Furthermore in his own testimony, Ke-leher stated that he regarded Testo as a disloyal personbecause the latter supported and worked for him whenhe,Keleher, ran against previous President Crocco.Testo did this despite the fact that he had been assistedby Croccoin obtaining employment as well as going for-ward in union affairs.In the latter part of December,according to WallaceTurnwall, vice president and port manager of ITO, Ke-leher came to him and recommended that Willie McDuf-fie be appointed to the job of safety man. He states thathe asked Keleher whether McDuffie would devote fulltime to the position and being assured that McDuffiewould do so,and upon consideration and the receipt of aletter from Keleher formalizing this recommendation,Turnwall agreed to the appointment.Withregard to his recommendation,Keleher statedthat he had first offered the position to John Andolinowho had been just selected as secretary-treasurer afterrunning on Testo's slate.Andolino refused the job be-cause he was already working on a full-time, 40-hour,position.Keleher said he offered the safety man job tothe two next senior members of the Union, both ofwhom refused. Accordingly, he then decided on McDuf-fiewho had been a member of the Union for 40 years,and the latter accepted.In his letter of recommendationKeleher wrote it had been "established" that the safetyjob go to the financial secretary, and also testified orallyto that effect. Keleher averred that he recommendedMcDuffie rather than Testo, because he wanted some-body with whom he could work closely and trust. Insupport of this decision he related the conversations hehad with people who informed him of the derogatory re-marks made by Testo during the campaign.When Testo came to work on January 2, 1988, he wasinformed by Vice President Vincent that he had justheard McDuffie had been appointed as safety man, Testorequested that Vincent,who had run for vice presidenton the same slate asTesto,determinewhat occurred.Vincent was able to have a meeting with the executiveboard, during which Keleher said that Andolino, thoughsecretary-treasurer,did not want the job, and thatMcDuffie was appointed on the basis of seniority aftertwo senior members had rejected the position. Vincentalso stated that,during the meeting,Michael Fitzimmons,recording secretary of Respondent,said that since Testolost the election,and is no longer secretary-treasurer, heshould not retain the safety man job.Somtime after, Testo filed a grievance concering hisloss of the safety man job.In accordance with contractprocedure,thismatter was heard by an arbitration panelof two union representatives who were appointed byPresident Keleher and two employer representatives. Ameeting of the panel was conducted on February 4,1988,and a determination was made that"no furtheraction should be taken and that the appointment of Mr.William McDuffie should stand."Vincent further testifiedthat he was president at the arbitration,and that Keleherand Fitzimmons again told the panel that the reason forTesto's removal was that he was no longer the secretary-treasurer, and had lost the election.C. AnalysisThe overriding issue raised by this proceeding iswhether the safety man,despite the nomenclature, shallbe considered in the same manner as a shop steward,with all the ensuing rights,privileges,and duties- Gener-alCounsel contends Respondent'sclaim that he safetyman is a shop steward was made as an afterthought,raised only at the trial and in its brief,and not during theinvestigation.Thereisno time bar to a contention solong as it is made while the proceeding is still pendingparticularly since it was brought up by Respondent's wit-nesses during the trial itself.Of course on occasion thismay reflect on credibility. In this case, some of Respond-ent's officials had made statements,particularly t the ar-bitration panel hearing Testo's grivevance, that he hadbeen let go as safety man because he was no longr secre-tary-treasurer of the Union. However, credibility maynot be a large issue in this proceeding after an analysis ofthe safety man position,its duties and responsibilities.As noted, the safety man position was created in a col-lective-bargaining agreement made in the early 1960's.The agreement provides that the Union may "select onemember to represent the membership during ship oper-ations."He was empowered "to correct any unsafeworking condition."Moreover it continues"He shallhandle any dispute between the parties and resolve suchdisputes at the pier level."He could bring unresolveddisputes to arbitration through the contract grievanceprocedures. Also, he would see that all the terms of theagreement are carriedout by bothparties.By the clearlanguage of this section of the contract,itappears thatthe safety man has all the powers that a shop stewardwould normally have and carry out.There is some testimony to the effect that Testo, assafety man, never brought a grievance to arbitration. On 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe other hand there is also uncontradicted evidence thatnearly all grievances or disputes were actually solved bythe safety man with the ITO supervisor or other officialon the spot. In this connection is should be noted thatgrievances and resulting arbitration, if necessary, are nor-mally handled by the executive board of this Union. Aspreviously indicated the executive board consisted of theelected officers and also three elected trustees of theUnion. Since the Port of Albany was the only locationserviced by this Union, and all of the officers would usu-ally be employed by ITO, at any given moment therewould be a number of union officials at the piers or onthe ships.Any employee who had a grievance couldbring his complaint to an available officer. Actually thisseems to have been the case in thissituation.The factthat a safety man may not have filed a formal grievancedoes not mean he was not empowered to do so, or betteryet, had not resolved the problem at the lowest levelwith his opposing company official.Finally, the instant case may be compared to the situa-tion inShenango, Inc.,237 NLRB 1355 (1978), in whichthe Board equated the position of "Chairman of theSafety Committee" to that of a steward, and stated that"The Union does have a legitimate interestin placing inoffices such as chairman of the safety committee thosepeople it considers can best serve the Union and itsmembership." In addition the Board found inTeamstersLocal 282 (General Contractors),280 NLRB 733 (1986),that a position of working Teamster Foreman (WTF) isequivalent to a steward. In that case the contract provid-ed that the WFT's could handle all grievances at the job-site and that they are responsible for safety matters andadministration of the collective-bargaining agreements atthe site.Again as noted, the contract in this case specifi-cally provided that the safety man act similarly. Even ifwe were toassumethat the safety man herein only actedconcerning safety matters, the results would be the same.There is no question but that the safety man resolved dis-puteswith employer representatives at the jobsite. Ac-cordingly, I fmd that the safety man should be consid-ered as equivalent to a jobsite shop steward.The ultimateissuethen is whether the Union can dis-place the safety man or steward despite his involvementin internal activity such as running for president, andcampaigning vociferously for that position.As the Board stated inShenango,supra, and followedinTeamsters Local 282,supra, "The Union is legitimatelyentitled to hostility or displeasure towards dissidents insuch positions where teamwork, loyalty, and cooperationare necessary to enable the Union to administer the con-tract and carry out its side of the relationship with theemployer." Testo's repetitious name calling and state-ments of opinion concerning Keleher's ability as presi-dentwould clearly indicate that his loyalty to theUnion's elected officials would be questionable. In thisconnection, it further appears that the application of a"loyalty standard" to Testo would not be an arbitraryconclusion.The General Counsel contends that the paragraph inthe contract which provides for the selection of a union"Member" to the safety man position is per sea violationof the Act because it limits the position to members. TheBoard has found that not every employment conditionon union membership is illegal.Ashley,Hickam-UHRCo., 210 NLRB 32, 33 (1974). As long as the appoint-ment is not arbitrary or invidious, and the union has alegitimate reason for placing an experienced person atthe jobsite, it would not be invalid. In the instant case,Respondent used a loyalty standard to eliminate Testo,which I find to be reasonable on this record, and not ar-bitrary.Accordingly, having found that the safety man posi-tion is similar to that of shop steward, and the loyaltytest should be applied in this case, I recommend that thecomplaint be dismissed.CONCLUSIONS OF LAW1.ITO is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within the mean-ing of Section2(5) of the Act.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed'ORDERThe complaint is dismissed in its entirety.1 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses